Citation Nr: 0614555	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-27 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
the service-connected status post fracture left os calcis 
with Achilles tendonitis.  

2.  Entitlement to an increased disability rating for the 
service-connected status post fracture left os calcis with 
Achilles tendonitis.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran served in the Army National Guard from January 
1982 to August 1991, with an initial period of active duty 
for training from January 1982 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
RO.  

The September 2002 rating decision reduced the evaluation 
assigned the service-connected status post fracture left os 
calcis with Achilles tendonitis from 20 percent to 10 
percent, effective on December 1, 2001.  The veteran 
initiated an appeal of that rating action and has continued 
to disagree with the reduction.  

The RO nevertheless developed the issue on appeal as one for 
an increased rating.  Given that the representative has 
suggested that a 30 percent evaluation is warranted for the 
disorder at issue, the Board concludes that the issues on 
appeal are as listed on the title page of this action.  

The September 2002 rating decision also reduced the 
evaluation assigned the service-connected osteomyelitis from 
20 percent to 10 percent disabling.  

Although the representative, in April 2005 argument to the 
Board, indicated that the issue of the propriety of the 
rating reduction for the osteomyelitis was developed for 
appellate review, the record reflects that neither the 
veteran nor the representative initiated an appeal of the 
September 2002 rating action as to that issue.  

The issue of an increased disability rating for the service-
connected status post fracture left os calcis with Achilles 
tendonitis is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDING OF FACT

The September 2002 rating decision reducing the evaluation 
for the service-connected status post fracture left os calcis 
with Achilles tendonitis from 20 to 10 percent was improper 
because it was not based on evidence showing material 
improvement.  



CONCLUSION OF LAW

The reduction of the 20 percent to a 10 percent rating for 
the service-connected status post fracture left os calcis 
with Achilles tendonitis is void ab initio.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(a), 4.71a, 
Diagnostic Codes 5003, 5010, 5271, 5283, 5284 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  



Factual background

An October 1991 rating decision granted service connection 
for status post fracture left os calcis with Achilles 
tendonitis; a 10 percent evaluation was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

In an October 1992 rating decision, the evaluation assigned 
the disorder was increased to 20 percent, effective on May 
18, 1992; the evaluation was based on VA treatment records 
documenting left ankle pain and instability and limited 
subtalar joint motion requiring the use of a cane, as well as 
the anticipated need for arthrodesis.  

The rating decisions of April 1993, May 1993, and May 1994 
continued the 20 percent rating based on VA, private, and 
Social Security Administration medical records showing marked 
limitation of ankle motion with swelling and tenderness, 
diagnostic evidence of left talocalcaneal arthritis, and the 
performance of a subtalar arthrodesis with a subsequent need 
for debridement and reclosure.  

A February 1993 VA examination showed plantar flexion limited 
to 35 degrees with Achilles tenderness, but with normal 
inversion and eversion.  

An August 1995 rating decision continued the evaluation, 
based on the report of a March 1995 VA examination 
documenting the absence of motion in the ankle.  The criteria 
under which the disorder was rated were changed to Diagnostic 
Code 5270.  

The rating decisions in September 1996 and April 1999 
continued the 20 percent evaluation assigned, based on 
September 1996 and February 1999 VA examination findings of 
some regained inversion and eversion, dorsiflexion to 3 
degrees, and plantar flexion from 20 to 30 degrees.  

The veteran continued to ambulate with a cane and exhibit 
left lower extremity weakness.  The X-ray studies showed 
complete fusion of the calcaneal-talar joint.  

A February 2000 rating decision continued the 20 percent 
evaluation based on a February 2000 VA examination report 
showing left foot and ankle pain, left ankle weakness and the 
absence of motion in the ankle other than plantar flexion to 
30 degrees.  

In August 2001, the veteran, through his representative, 
requested an increased rating for his status post fracture 
left os calcis with Achilles tendonitis.  

In connection with the claim, VA treatment records for April 
1998 to December 2001 were obtained.  The more recent records 
show he complained of left heel and sole pain, and walked 
with a cane.  

When examined by VA in October 2001, the veteran complained 
of left foot pain and was shown to ambulate slowly with a 
cane, exhibiting an antalgic gait favoring his left side.  

No motion was present in the ankle on active motion testing 
other than plantar flexion to 30 degrees.  There was left 
ankle weakness.  The examiner diagnosed status post fracture 
of the left ankle with fusion of talocalcaneal joint and 
traumatic arthritis.  

Based on the results of the October 2001 VA examination, the 
RO in June 2002 proposed to reduce the evaluation assigned 
the disorder to 10 percent by rating it under Diagnostic Code 
5010, for traumatic arthritis.  

Received in March 2002 were VA treatment records for October 
2001 to July 2002, which are negative for pertinent findings.  

In September 2002, the RO reduced the evaluation assigned the 
disorder to 10 percent under Diagnostic Code 5010, effective 
on December 1, 2002.  The RO explained that the reduction was 
warranted in the absence of evidence showing involvement of 
two or more major joints or two or more minor joint groups.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2005).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 
percent evaluation is warranted for moderate limitation of 
ankle motion, and a 20 percent evaluation is warranted for 
marked limitation of ankle motion.  

A 20 percent evaluation is also warranted for ankylosis of 
the ankle in plantar flexion, less than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

A 10 percent evaluation is warranted for moderate malunion or 
nonunion of the tarsal or metatarsal bones, and a 20 percent 
evaluation is warranted for moderately severe malunion or 
nonunion of the tarsal or metatarsal bones.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.  

A 10 percent evaluation is warranted for moderate injury of 
the foot, and a 20 percent evaluation is warranted for 
moderately severe injury of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

Traumatic arthritis substantiated by X-ray findings is rated 
as degenerative arthritis.  38 C.F.R. § 4.71, Diagnostic Code 
5010.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  When, however, the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Alternatively, a 10 
percent evaluation is assignable for X-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, and a 20 percent evaluation is assignable for 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 and 
Note (1).  

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  

The Board notes that due process considerations appear to 
have been complied with in connection with the reduction in 
this case.  See 38 C.F.R. § 3.105(e).  

With respect to whether the evidential requirements for 
reducing the evaluation have been met, the Board notes that 
38 C.F.R. § 3.344 regarding stabilization of disability 
ratings is for application, since the 20 percent evaluation 
had been in effect for a period in excess of five years, from 
1994 to 2001.  See Brown v. Brown, 5 Vet. App. 413, 418 
(1993).  

According to 38 C.F.R. § 3.344(a), those examinations that 
are less complete than those on which payments were 
authorized or continued may not serve as a basis to reduce an 
evaluation.  The regulation further provides that ratings as 
a result of diseases subject to temporary or episodic 
improvement may not be reduced on any one examination, except 
in those instances where all the evidence of record warrants 
the conclusion that sustained improvement has been 
demonstrated, and that with a showing of material 
improvement, the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).  

The evidence on which the September 2002 reduction in the 
assigned 20 percent rating did not present any basis for 
finding material improvement in the service-connected 
disability.  

The October 2001 VA examination on which the reduction was 
ostensibly based reported nearly identical findings to those 
shown in the February 2000 VA examination on which the 20 
percent evaluation was continued.  

The Board points out that the February 2000 VA examination in 
turn reported findings similar to those noted on prior VA 
examinations which formed the basis for the continuation of 
the 20 percent rating.  

The October 2001 examination showed the absence of any 
dorsiflexion, with plantar flexion limited to 30 degrees.  
The examination also showed ankle weakness.  

The examination did not include any findings suggesting that 
the disorder had improved, as compared to the prior three 
examination reports.  Nor did the examiner suggest the 
condition had improved.  

The RO determined that the evidence did not support more than 
a 10 percent evaluation for the disorder under Diagnostic 
Code 5010.  A rating reduction must be based on a showing of 
improvement, not merely that the severity of the disorder 
does not meet particular rating criteria.  

In any event, Diagnostic Code 5003 itself provides for rating 
the disorder based on limitation of motion of the affected 
part, the ankle in this case, and that the evidence clearly 
showed there was marked limitation of ankle motion.  

The Board also points out that, under alternative Diagnostic 
Code 5284, the disorder clearly meets the criteria for at 
least a 20 percent rating.  

In short, the evidence on which the reduction of the 20 
percent evaluation was based neither suggested improvement in 
the disorder, nor even showed that the severity of the 
disorder did not meet the criteria for at least a 20 percent 
evaluation under clearly pertinent alternative Diagnostic 
Codes.  
 
The Board accordingly finds that the evidence of record at 
the time of the September 2002 rating decision did not 
establish that the veteran's status post fracture left os 
calcis with Achilles tendonitis was no longer productive of 
marked limitation of ankle motion, or alternatively, that it 
was not characteristic of at least moderately severe foot 
injury.  Due to the RO's failure to address the provisions of 
38 C.F.R § 3.344(a), the reduction was not proper.  

Accordingly, by operation of law, the Board concludes that 
restoration of the 20 percent evaluation is mandated as of 
the effective date of the reduction.  



ORDER

The 20 percent rating for the service-connected status post 
fracture left os calcis with Achilles tendonitis is restored, 
effective from the date of the reduction.  



REMAND

The record reflects that the veteran has not, at any point in 
connection with his claim for an increased rating, received 
notice of the information and evidence necessary to 
substantiate that claim.  

He has instead been apprised of the information and evidence 
necessary to substantiate a claim for service connection.

Accordingly, the Board will remand this case to afford him 
the due process to which he is entitled.

In addition, the record reflects that the veteran was last 
afforded a VA examination in connection with his claim in 
October 2001.  On remand the RO should schedule him for a VA 
examination in order to ascertain the current severity of the 
status post fracture left os calcis with Achilles tendonitis.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an increased rating for the 
status post fracture left os calcis with 
Achilles tendonitis, as well as an 
effective date for any increased rating, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claim remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  

3.  After completing the above actions, 
the veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
status post fracture left os calcis with 
Achilles tendonitis.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed, and all findings should be 
reported in detail.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.

The examiner should also provide an 
opinion as to the impact of the service-
connected status post fracture left os 
calcis with Achilles tendonitis on the 
veteran's employability.  The veteran's 
claims files, including a copy of this 
remand, must be made available to the 
examiner for review.  The examination 
report is to reflect that a review of the 
claims files was made.  

4.  Thereafter, the RO must review the 
claims folders and ensure that any other 
development that may be in order has been 
conducted and completed in full.  The RO 
must then readjudicate the issue of 
entitlement to an increased disability 
rating for status post fracture left os 
calcis with Achilles tendonitis.  The RO 
should also determine whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must issue a 
Supplemental Statement of the Case, and 
provide the veteran and his 
representative with an opportunity to 
respond.  The veteran should be given an 
opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


